Citation Nr: 1128069	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (L4-5), residuals of a fracture to the transverse process of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1975 and from May 1978 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of November 2006 from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the issues on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in January 2010.  A transcript of the hearing is associated with the claims folder.

The Board remanded this matter in March 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded this matter in part to afford the Veteran a new VA examination to assess the severity of the orthopedic and neurological manifestations of his lumbar spine disability.  Such examination has not occurred.  While examinations have been scheduled, and examinations have been cancelled, and apparently the Veteran has failed to report for some scheduled examinations, the paper trail on file documenting these events since the March 2010 Remand is less than clear.  The Board cannot determine whether or the Veteran received notification of his examinations and had the opportunity to appear for them or request rescheduling.

The Veteran is noted to have failed to report for a VA spine examination scheduled for September 22, 2010.  Evidently, he was sent a letter on October 1, 2010 advising him of the consequences of his failure to report without good cause and notifying him that he should advise the RO as to the reason for his failure to appear.  The notice letter indicated that the RO would reschedule the examination should he provide good cause for such failure.  Although there is nothing in the file to show that the Veteran provided any reason for his failure to report for the September 2010 VA examination, the RO nevertheless initiated a request for a VA spine and neurological examination on October 18, 2010, with the request sent to the VA medical center (VAMC) in Asheville.  The spine and neurological examinations scheduled for October 18, 2010 were noted to have been cancelled by MAS.  

Also of record are VA examination cancellation notes showing undated cancellations of VA spine and neurological examinations, printed out on February 15, 2011, with undated notes printed on March 31, 2011, stating that the Veteran was unwilling to report for requested X-ray evaluations.  These notes are too vague to establish that the Veteran received adequate notice and failed to report without good cause. 

Following the apparent cancellations of the October 18, 2010 VA examinations, the RO sent the Veteran a letter on November 15, 2010 advising that it was currently working on his claim and that they have requested the VAMC in Asheville schedule him for the appropriate VA examinations in support of his increased rating claim.  The letter stated that the Asheville VAMC had informed the RO that the scheduling of VA examinations was considerably backlogged at that location, and that in the interest of providing a more timely examination they requested that the Veteran  agree to have his examination take place at the VAMC in Salisbury.  The letter asked the Veteran to send a VAF 21-4138 to advise of his willingness to do so.  The letter also indicated that if the RO did not hear from the Veteran within 30 days, it would continue to process the current VA examination request at the VAMC in Asheville.  No further correspondences from the RO or the Veteran with regard to the VA examination request are of record.  

This letter clearly conveys to the Veteran that, notwithstanding any prior failure to appear at previously scheduled VA examinations, as of November 15, 2010, VA requests still remained open, and were pending at the VAMC in Asheville.  The letter further conveyed that if the Veteran did not respond at all, the pending VA examination requests would continue to be processed through the VAMC in Asheville.  

The April 2011supplemental statement of the case (SSOC) from April 2011 makes reference to the Veteran failing to appear for VA examinations scheduled for September 22, 2010, February 5, 2011, and March 31, 2011.  There is presently no evidence showing that examinations were ever scheduled for the latter two dates -February 5, 2011 and March 31, 2011.  There is no evidence that examinations were ever scheduled for the dates cited in the SSOC, nor is there any evidence that the   Veteran was ever sent notice that examinations were scheduled for February 2011 or March 2011.  

In light of the foregoing, the RO must proceed with its actions to provide the Veteran with the VA examinations as previously requested by the Board in its March 2010 remand. 

Prior to any examinations, an attempt should be made to obtain for the record copies of any outstanding records of pertinent treatment.  

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment for his lumbar spine disorders since March 2011, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After completion of the above, the Veteran should be scheduled for VA orthopedic and neurological examinations to determine the nature and severity of his service-connected lumbar spine disorder.  The RO must associate a copy of the letter to be sent to the Veteran notifying him of the date such examinations are to be scheduled.  If the Veteran fails to appear for such examinations, documentation of such failure to appear must be associated with the claims file with the date clearly noted.

If the Veteran does report for the examinations, the following actions should be undertaken.  All indicated tests and studies should be undertaken, to include X-ray.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(a) The orthopedic examiner should address the severity of the Veteran's service-connected lumbar spine disorder by recording the range of motion in the Veteran's back observed on clinical evaluation and should assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination be typed and included in the claims folder for review.

(b) The neurological examiner should describe the severity of all neurologic impairment, if any, related to the service-connected lumbar spine disorder.  The neurological examiner should also discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s).  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


